
	
		II
		111th CONGRESS
		1st Session
		S. 294
		IN THE SENATE OF THE UNITED STATES
		
			January 21, 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the special allowance for property acquired during 2009 and to
		  temporarily increase the limitation for expensing certain business
		  assets.
	
	
		1.Extension and modification of
			 special allowance for certain property acquired during 2009
			(a)Extension
				(1)In
			 generalParagraph (2) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 January 1, 2010 and inserting January 1, 2011,
			 and
					(B)by striking
			 January 1, 2009 each place it appears and inserting
			 January 1, 2010.
					(2)Conforming
			 amendments
					(A)The heading for
			 subsection (k) of section 168 of such Code is amended by striking
			 January 1,
			 2009 and inserting January 1, 2010.
					(B)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 pre-january 1,
			 2009 and inserting pre-january 1,
			 2010.
					(C)Subparagraph (D)
			 of section 168(k)(4) of such Code is amended—
						(i)by
			 striking and at the end of clause (i),
						(ii)by
			 redesignating clause (ii) as clause (v), and
						(iii)by inserting
			 after clause (i) the following new clauses:
							
								(ii)April 1,
				2008 shall be substituted for January 1, 2008 in
				subparagraph (A)(iii)(I) thereof,
								(iii)January
				1, 2009 shall be substituted for January 1, 2010 each
				place it appears,
								(iv)January
				1, 2010 shall be substituted for January 1, 2011 in
				subparagraph (A)(iv) thereof,
				and
								.
						(D)Subparagraph (B)
			 of section 168(l)(5) of such Code is amended by striking January 1,
			 2009 and inserting January 1, 2010.
					(E)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended by striking January 1,
			 2009 and inserting January 1, 2010.
					(3)Effective
			 dates
					(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by this subsection shall apply to property placed in service after
			 December 31, 2008, in taxable years ending after such date.
					(B)Technical
			 amendmentSection 168(k)(4)(D)(ii) of the Internal Revenue Code
			 of 1986, as added by paragraph (2)(C)(iii), shall apply to taxable years ending
			 after March 31, 2008.
					(b)Inclusion of
			 films or videotape as qualified property
				(1)In
			 generalSection 168(k)(2) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subparagraph:
					
						(H)Certain
				filmsThe term qualified property includes
				property—
							(i)which is a motion
				picture film or video tape (within the meaning of subsection (f)(3)) for which
				a deduction is allowable under section 167(a) without regard to this
				section,
							(ii)the original use
				of which commences with the taxpayer after December 31, 2008,
							(iii)which
				is—
								(I)acquired by the
				taxpayer after December 31, 2008, and before January 1, 2010, but only if no
				written binding contract for the acquisition was in effect before January 1,
				2009, or
								(II)acquired by the
				taxpayer pursuant to a written binding contract which was entered into after
				December 31, 2008, and before January 1, 2010, and
								(iv)which is placed
				in service by the taxpayer before January 1, 2010, or, in the case of property
				described in subparagraph (B), before January 1,
				2011.
							.
				(2)Conforming
			 amendments
					(A)Subclause (I) of
			 section 168(k)(2)(B)(i) of such Code is amended by inserting or
			 (H) after subparagraph (A).
					(B)Clause (iii) of
			 section 168(k)(2)(D) of such Code is amended by adding at the end the following
			 new sentence: For purposes of the preceding sentence, all property
			 described in subparagraph (H) shall be treated as one class of
			 property..
					(C)Subparagraph (E)
			 of section 168(k)(2) of such Code is amended by adding at the end the following
			 new clause:
						
							(v)Application to
				film and videotape propertyIn the case of property described in
				subparagraph (H), clauses (i), (ii), (iii), and (iv) of this subparagraph shall
				be applied—
								(I)by substituting
				December 31, 2008 for December 31, 2007 each
				place it appears, and
								(II)by treating any
				reference to a clause of subparagraph (A) as a reference to the corresponding
				clause of subparagraph
				(H).
								.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after December 31, 2008.
				2.Temporary
			 increase in limitations on expensing of certain depreciable business
			 assets
			(a)In
			 generalParagraph (7) of section 179(b) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by inserting
			 and
			 2009 after 2008 in the heading, and
				(2)by inserting
			 or 2009 after In the case of any taxable year beginning
			 in 2008.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
